— Proceeding, pursuant to CPLR article 78, (1) to prohibit the enforcement of six orders of the County Court, Rockland County, in criminal actions against six defendants over which the respondent, a Judge of the County Court, Rockland County, presided, whereby he amended the indictments therein to charge crimes other than those voted by the Grand Jury, (2) to restore the indictments to their original form and (3) to hold subdivision 2 of section 140.25 of the Penal Law does not contravene the Eighth and Fourteenth Amendments to the United States Constitution. The following named defendants are involved in this proceeding; and their indictments, orders pertaining thereto and judgments are as follows: (1) James Lewis, also known as James Andrews, indictment No. 82/53, order May 19, 1982, judgment rendered August 2, 1982. (2) Edward Flanagan, indictment No. 82/45, order July 14, 1982, judgment rendered August 23, 1982. (3) Dorothy Call, indictment No. 82/97, order August 16,1982, judgment rendered September 16, 1982. (4) Andrew Kelly, indictment No. 82/114, order August 16,1982, judgment rendered September 30,1982. (5) John Wright, indictment No. 82/123, order July 28, 1982, judgment rendered September 16, 1982. (6) Kevan VanDunk, indictment No. 87/127, order August 18, 1982, judgment rendered September 9, 1982. Motipn by the attorney for Aaron Parker, a defendant in a criminal action in Rockland County under indictment No. 82/104 for leave to intervene as a party respondent. Motion by the attorney for Dorothy Call, one of the defendants affected by this proceeding to dismiss the petition insofar as it affects the said defendant. Petition granted, on the law, without costs or disbursements, to the following extent: the sentences as they pertain to the six designated defendants vacated; the six orders vacated; pleas of guilty with respect to the said defendants vacated; the six indictments restored to their original form, and cases remitted to the County Court, Rockland County, for further proceedings. In view of the restoration of the original indictments, the six defendants are to be afforded the opportunity to *763enter such pleas as they deem appropriate. (Matter of Gribetz v Edelstein, 90 AD2d 529.) Both motions are denied, without costs. Mollen, P. J., Damiani, Titone and Weinstein, JJ., concur.